Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2016

                                     No. 04-16-00503-CV

                IN RE ESTATE OF RAMIRO AGUILAR JR., DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2800
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
       Appellants’ brief was due November 14, 2016. Appellants have filed an unopposed
extension of time, asking for an additional forty-five days to file their brief. After review, we
GRANT appellants’ motion and ORDER appellants to file their brief on or before December
29, 2016.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court